Title: From George Washington to Alexander White, 28 April 1795
From: Washington, George
To: White, Alexander


          
            Dear Sir,
            George Town [D.C.] 28th April 1795
          
          Mr Carroll, one of the Commissioners of the Federal City, from age, and the infirm State of his health; is desirous of quitting the employment—Permit me to ask if it would be agreeable to you to supply his place? The present Salary is 1600 dollars per annum. To discharge the duties properly, a residence in the City and close attention to the multifarious duties which occur in the execution of the trust is necessary.
          I shall not go more into detail until you sign[i]fy your determination on this head, which I pray you to do as soon as convenient after the receipt of this letter as Mr Carroll is anxious to retire. I am &ca
          
            Go: Washington
          
        